Citation Nr: 1013602	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-28 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the Veteran's death.

2.  Entitlement to service connection for cancer of the lymph 
nodes, for accrued benefits purposes.

3.  Entitlement to service connection for cancer of the 
pancreas, for accrued benefits purposes.

4.  Entitlement to service connection for cancer of the 
liver, for accrued benefits purposes.




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  
He died in December 2006.  The appellant is the Veteran's 
widow.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal for DIC benefits is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  In October 2006, the Veteran submitted claims for service 
connection for cancer of the lymph nodes, pancreas, and 
liver. 

2.  The preponderance of the competent evidence of record at 
the time of the Veteran's death indicates that the Veteran's 
cancer of the lymph nodes, pancreas, and liver were not 
related to active service or to any incident of active 
service, including exposure to herbicide agents. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for cancer 
of the lymph nodes, pancreas, and liver, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5121 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The Board notes the appellant did not file a specific claim 
for accrued benefits; however, a claim for DIC by a surviving 
spouse is deemed to include a claim for accrued benefits.  
See 38 C.F.R. § 3.152(b)(1).  Therefore, the appellant was 
not provided specific notice with the evidence necessary to 
support this claim. However, the Veteran was provided notice 
during his lifetime in January 2007 regarding his claims for 
service connection.  Moreover, the Board notes that the law 
requires that accrued benefit claims be adjudicated on the 
basis of the evidence that was of record at the time of the 
Veteran's death. 38 C.F.R. § 3.1000(d)(4).  Thus, there is no 
prejudice to the claimant in adjudication of the accrued 
benefits claims. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1000 (2009).  An application for accrued benefits must be 
filed within one year after the date of death.  A claim for 
death pension, compensation, or dependency and indemnity 
compensation, by a surviving spouse is deemed to include a 
claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); 
3.152(b) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  In this regard, in October 2006, the Veteran 
submitted claims for service connection for cancer of the 
lymph nodes, pancreas, and liver.  These claims remained 
unadjudicated and pending at the time of his death in 
December 2006.  Although the RO adjudicated a claim of 
entitlement to service connection for lung cancer, for 
accrued benefits, in the April 2007 rating decision on 
appeal, because the Veteran had not filed such a claim prior 
to his death, and such claim was not pending at the time of 
his death, the Board has no jurisdiction to review that 
claim.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and malignant tumors becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era during the period beginning on January 9, 1962 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  The law 
further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or esotheliomas).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) are met, and they become 
manifest to a degree of 10 percent or more, even though there 
is no record of such disease during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran's service 
treatment records reveal no complaints, findings, or 
treatment of cancer.  Nor is there medical evidence of such 
disease within one year of active service.  Accordingly, 
entitlement to service connection, for accrued benefits, is 
not warranted on a presumptive basis.

Next, although exposure to herbicide agents in service is 
presumed in this case, as the Veteran served in Vietnam 
during the requisite time period, presumptive service 
connection for cancer of the lymph nodes, pancreas, and 
liver, secondary to exposure to herbicide agents, for accrued 
benefits purposes, is not warranted because cancer of the 
pancreas, liver, and lymph nodes are not included in the list 
of diseases which have been shown to have a positive 
association with herbicide exposure.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309.  

The Board acknowledges the appellant's contentions that the 
Veteran suffered from a condition, non-Hodgkin's lymphoma, 
that is included in the list of diseases shown to have a 
positive association with exposure to herbicide agents, and 
that service connection should accordingly be granted.  
However, the Veteran's post-service treatment records, 
contained in the claims file at the time of the Veteran's 
death, do not demonstrate a competent diagnosis of such 
condition.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board must determine whether cancer of the lymph 
nodes, pancreas, or liver is the result of active service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), including 
as due to prior exposure to herbicide agents that were used 
in Vietnam.

The medical evidence of record was thoroughly reviewed for 
the purposes of adjudicating the appellant's claims for 
accrued benefits.  The medical evidence consists of 
substantial evidence indicating that the Veteran had a 
primary diagnosis of poorly-differentiated carcinoma of the 
liver and neuroendocrine liver which had metastasized.  There 
is no competent evidence associated with the Veteran's claims 
file that was of record at his time of death demonstrating 
that he had cancer of the lymph nodes, pancreas, or liver 
related to his history of exposure to herbicides or as a 
result of any other incident of his active service.

The Board acknowledges the Veteran's and the appellant's 
contentions that he had cancer of the lymph nodes, pancreas, 
and liver which were related to service.  The Board observes, 
however, that they, as laypeople, were not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition such 
cancer.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran and his spouse are competent to 
give evidence about what the Veteran experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, while 
the Veteran and his spouse can testify as to that which they 
are competent to observe, they are not competent to provide 
an opinion regarding the etiology of any cancer of the lymph 
nodes, pancreas, or liver, and a medical professional has not 
provided an opinion relating such diagnoses to his active 
service.  


In summary, there is no evidence of cancer of the lymph 
nodes, pancreas, or liver for many years following service, 
and the preponderance of the evidence of record at the time 
of the Veteran's death is against a finding that the Veteran 
had cancer of the lymph nodes, pancreas, or liver that was 
related to his active service, to include as due to exposure 
to herbicide agents.  Thus, the claims for service connection 
for cancer of the lymph nodes, pancreas, and liver, for 
accrued benefits purposes, are denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for cancer of the lymph 
nodes, to include as due to exposure to herbicide agents, for 
the purpose of accrued benefits, is denied.
Entitlement to service connection for cancer of the pancreas, 
to include as due to exposure to herbicide agents, for the 
purpose of accrued benefits, is denied.

Entitlement to service connection for cancer of the liver, to 
include as due to exposure to herbicide agents, for the 
purpose of accrued benefits, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for the 
cause of the Veteran's death.

The claims file does not contain the terminal treatment 
records from the Carolyn Croxton Slane Hospice, where the 
death certificate indicates the Veteran was last treated.  
The terminal treatment records must be requested before a 
decision on the merits of the claim for service connection 
for the cause of the Veteran's death may be rendered.

Accordingly, the case is REMANDED for the following action:

1.  After securing authorization from the 
appellant, obtain and associate with the 
claims file the Veteran's terminal medical 
records from the Carolyn Croxton Slane 
Hospice.  

2.  After conducting any additional 
development deemed necessary, review the 
evidence and determine whether the 
appellant's claim for service connection 
for the cause of the Veteran's death may 
be granted.  If not, she should be 
furnished an appropriate supplemental 
statement of the case, and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





 Department of Veterans Affairs


